Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/1/2022.  Claims 1, 6, 10, 13 & 18-19 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on the new combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edara et la. (US 2016/0076224 A1).
Edara discloses:
1: A method of guiding mission planning in a machine system comprising:
tracking a location of a machine structured to execute a mission according to coordinates in a work area (see Edara at least fig. 1 & 10 [54] and ¶76 “determine position based upon data received from position sensor”);
monitoring a working elevation parameter, indicative of a first elevation, that is dependent upon disposition of a material displaced by moving the machine in at least one of a forward direction or a reverse direction in the work area during execution of the mission (see Edara at least fig. 3-5 & 8-9 [62, 68] and ¶86 “determine the angle between the slots”);
comparing the working elevation parameter to a surrounding elevation parameter, indicative of a second elevation, that is dependent upon disposition of a material displaced by moving a second machine in at least one of a forward direction or a reverse direction in the work area (see Edara at least fig. 3-5 & 8-9 [62, 68] and ¶86 “determine the angle between the slots”); and
producing an operator-perceptible elevation variance alert associated with the mission on an operator interface based on the comparison of the working elevation parameter to the surrounding elevation parameter (see Edara at least fig. 3-5 & 8-9 [62, 68] and ¶86 “generating alert based upon the angular difference”);
wherein the producing an operator-perceptible elevation variance alert includes producing an alert of a first type, if a difference between the first elevation and the second elevation has a positive value, and producing an alert of a second type, if a difference between the first elevation and the second elevation has a negative value (see Edara at least fig. 3-5 & 8-9 [62, 68] and ¶86 “generating alert based upon the angular difference—each alert being unique to the determined difference/offset”).  
2: wherein the tracking of a location of a machine includes tracking a location of a machine structured to displace a substrate material from a region of the work area that is defined by the coordinates (see Edara at least fig. 3-5 & 8-10 “received data from position sensors”).  
3: wherein the machine includes a dozing machine and the region of the work area includes a slot defined by the coordinates, and the monitoring of the working elevation parameter includes monitoring a working elevation parameter indicative of a base elevation of the slot (see Edara at least fig. 3-5 & 8-10).  
4: further comprising monitoring a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot (see Edara at least fig. 3-5 & 8-10).  
6: wherein the producing of an elevation variance alert includes producing the alert on an off-board operator interface for controlling the machine (see Edara at least fig. 3-5 & 8-10).  
7: wherein the comparing of the working elevation parameter to a surrounding elevation parameter further includes calculating an elevation difference, and further comprising determining the elevation difference exceeds a threshold elevation difference (see Edara at least fig. 3-5 & 8-10).  
8: wherein the producing of an elevation variance alert further includes displaying a graphical alert on a display of the off-board operator interface (see Edara at least fig. 3-5 & 8-10).  
9: wherein the displaying of a graphical alert further includes displaying a first graphical alert, if the elevation difference has a positive value, and displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value (see Edara at least fig. 3-5 & 8-10).  
10: A machine system comprising: a machine structured to displace a material in a work area; a guide system including at least one computer structured to: receive location information of the machine during execution of a mission according to coordinates in the work area; 4Application No. 16/749,009 Attorney Docket No.: 19-1109US01 receive working elevation information indicative of a working elevation parameter that is dependent upon disposition of a material displaced by the machine during execution of the mission; receive surrounding terrain information indicative of a surrounding elevation parameter that is dependent upon disposition of a material displaced by a second machine; compare the working elevation parameter to the surrounding elevation parameter; determine an elevation difference based on the comparing the working elevation parameter to the surrounding elevation parameter; and produce an elevation variance alert associated with the mission, based on the comparison of the working elevation parameter to the surrounding elevation parameter and based on a sign of the elevation difference (see Edara at least fig. 3-5 & 8-10).  
11: further comprising an operator interface having a display structured to display the elevation variance alert (see Edara at least fig. 3-5 & 8-10).  
12: wherein: the machine includes an on-board navigation system for autonomous navigation according to the coordinates; and the operator interface includes an off-board operator interface, and the at least one computer is further structured to cause the off-board operator interface to produce the elevation variance alert in an operator-perceptible form.  
13: wherein: the machine includes a dozing machine and the working elevation parameter is indicative of a base elevation of a slot defined by the coordinates; and the machine system further includes the second machine, and the second machine includes a second dozing machine.  
14: wherein the at least one computer is further structured to monitor a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot defined by second coordinates (see Edara at least fig. 3-5 & 8-10).  
16: wherein the at least one computer is further structured to: compare the working elevation parameter to the surrounding elevation parameter by calculating the elevation difference; and produce the elevation variance alert where the elevation difference exceeds a threshold elevation difference (see Edara at least fig. 3-5 & 8-10).  
17: wherein the at least one computer is further structured to cause the operator interface to: display a first graphical alert, if the elevation difference has a positive value; and display a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value (see Edara at least fig. 3-5 & 8-10).  
18: A guide system for planning missions of autonomous or semi-autonomous material displacement machines, the guide system comprising: an off-board operator interface structured to receive operator inputs for assignment or reassignment of missions for the material displacement machines in a work area; at least one computer coupled with the off-board operator interface and structured to: receive location information of the material displacement machines during execution of missions in the work area; 6Application No. 16/749,009 Attorney Docket No.: 19-1109US01 receive working elevation information indicative of working elevation parameters each indicative of a respective first elevation associated with (see Edara at least fig. 3-5 & 8-10).  
19: wherein the at least one computer is further structured to: compare the working elevation parameters to the respective surrounding elevation parameters by calculating elevation differences; produce the elevation variance alerts where the elevation differences exceed a threshold elevation difference; and wherein the elevation alerts include a first graphical alert, if the respective elevation difference has a positive value, and a second graphical alert, different from the first graphical alert, if the respective elevation difference has a negative value (see Edara at least fig. 3-5 & 8-10).  
20: wherein the first graphical alert has a first display color and the second graphical alert has a second display color (see Edara at least fig. 3-5 & 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edara in view of Sherelock (US 20170342684 A1).
As per claim 5 Edara discloses the invention as detailed above.
However, Edara does not appear to explicitly disclose producing an inverse elevation variance alert associated with a second mission based on a difference between the second working elevation parameter and the first working elevation parameter.
Nevertheless, Sherlock—who is in the same field of endeavor—discloses producing an inverse elevation variance alert associated with a second mission based on a difference between the second working elevation parameter and the first working elevation parameter (see Sherlock at least ¶62, 75 & fig. 6).
One of ordinary skill in the art would have been motivated to combine Edara’s system for controlling machines with those of Sherlock’s in order to form a more efficient, robust and dynamic system (i.e., adding an alert for a different features).
Motivation for combining Edara and Sherlock not only comes from knowledge well known in the art but also from Sherlock (at least ¶ 6-9 and 99).
Both Edara and Sherlock discloses claim 15: wherein the at least one computer is further structured to produce, simultaneous with the elevation variance alert, an inverse elevation variance alert associated with a second mission executed by the second dozing machine (see Sherlock at least ¶62, 75 & fig. 6).
Motivation for combining Edara and Sherlock, in the instant claim, is the same as that in claim 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663